PER CURIAM:
This claim was submitted upon a written stipulation to the effect that respondent is liable for damages in the amount of $140.28, based upon the following facts.
On or about August 23, 1982, claimant Thomas Treadway was driving his 1976 Chevrolet on W.Va. Route 73 in the vicinity of Campbell’s Creek Drive, Kanawha County, West Virginia. While crossing the Campbell’s Creek Bridge, claimant’s vehicle struck a piece of metal protruding from the bridge, damaging a tire. The Court finds that respondent’s negligence was the proximate cause of the damages suffered by claimant in the amount of $140.28, which is a fair and equitable estimate of the damages.
Based on the foregoing facts, an award of $140.28 is made to claimant.
Award of $140.28.